Citation Nr: 1637737	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-27 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral femoral retroversion with genu valgum.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a leg and foot disability; and in an unappealed November 2006 decision, the Board determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for bilateral femoral retroversion with genu valgum.

2.  The evidence received since the November 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral femoral retroversion with genu valgum and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2006 Board decision denying the reopening of the claim of service connection for bilateral femoral retroversion with genu valgum is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  Since the November 2006 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for bilateral femoral retroversion with genu valgum; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral femoral retroversion with genu valgum.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In an unappealed June 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a leg and foot condition.  The RO noted that the Veteran was seen for pain in both knees in October 1976 during basic training, at which time there was no indication of trauma.  On examination at that time, the Veteran was found to have congenital femoral retroversion, genu valgum, and pes planovalgus. He was referred to a Medical Evaluation Board, which determined that all his conditions had existed prior to service and were not aggravated during active duty. The Veteran submitted a timely notice of disagreement as to the RO's adverse rating decision, and was issued a statement of the case in August 1977.  The Veteran did not, however, perfect an appeal of this issue to the Board. Therefore, it became final.

The evidence associated with the claims folder at the time of the June 1977 rating decision consisted of the Veteran's service medical records.  They show he was examined for entry into service in April 1976.  He reported no history of knee or joint trouble, and the lower extremities were reported as normal, with no defects or diagnoses noted. 

The Veteran reported for active duty at the end of September 1976, and the service medical records show that in October 1976, during his second week of training, he first complained of pain in his knees.  He described a two-year history of "knock knees."  Following clinical evaluation, the diagnoses were femoral retroversion, genu valgum, and pes planovalgus.  All were determined not to have been incurred in the line of duty, to have pre-existed service, and not to have been aggravated during service.  Upon examination for separation in October 1976, the Veteran reported that a few years before, his knees had slowly turned "knock-kneed."

In April 2005, the Veteran filed a claim to reopen his previously denied claim.  The claim of service connection for bilateral femoral retroversion with genu valgum was denied in an October 2005 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claim.  The Veteran appealed the RO denial to the Board, and in a November 2006 decision, the Board determined that no new and material evidence was submitted to reopen the previously denied claim.  The Veteran did not appeal this decision, and it too became final.

The additional evidence of record at the time of the November 2006 Board decision consisted of private treatment records dated in April and October 2003 showing he was diagnosed with degenerative joint disease (DJD) of his knees.  Also, VA outpatient treatment records dated in June and August 2005 show the Veteran complained of pain in his knees and he was diagnosed with knock knee deformity, as confirmed on X-rays.  He reported in June that he injured his right leg in 1976 while in boot camp training.  He stated he later had surgery in 1978 at a VA medical center.  An August 2005 VA treatment record shows the physician noted the Veteran had had the condition since his release from service.  Further, in November 2005, the Veteran submitted the signatures of forty people who indicated they knew the Veteran prior to his military service, and he had no problems with his legs.  Moreover, in June 2006, the Veteran submitted a photograph, which he indicates is himself in March 1976, prior to entering military service.  He pointed out that his legs were straight in the picture. He indicated that due to heavy physical and straining activities, his legs started to bend after military activities.

The Veteran filed a claim to reopen his previously denied claim in December 2009.  His claim was denied in the July 2010 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claim.  He thereafter completed his appeal with the filing of a VA Form 9 in October 2012.  

The evidence that has been added to the record since the November 2006 Board decision, which is the last final decision, includes, in relevant part, the Veteran's sworn testimony during the June 2016 Board hearing.  The Veteran testified that his treating orthopedist at the North Shore Hospital in Florida told him that his pre-existing bilateral knee disability was aggravated during service due to his accident in service when he was jogging.  See the June 2016 Board hearing transcript, page 14.  Without addressing the merits of this evidence, the Board finds that the Veteran's June 2016 testimony addresses the issue of whether his pre-existing bilateral knee disability was aggravated during service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 
The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral femoral retroversion with genu valgum.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral femoral retroversion with genu valgum is reopened; to this extent only, the appeal is granted.

REMAND

During the June 2016 Board hearing, the Veteran testified that he received treatment for his bilateral knee disability from the "North Shore Hospital" which appears to be located in Florida and is known as the North Shore Medical Center.  See the June 2016 Board hearing transcript, page 14.  Although the Veteran stated that he submitted treatment records from this facility, the Board observes that the claims folder is absent any treatment records from this facility.  The Board further finds that these records may be of probative value as the Veteran testified that his treating orthopedist from this facility informed him that his pre-existing bilateral knee disability was aggravated during service from his injury when jogging.  Id.  Therefore, on remand, the AOJ must obtain all outstanding treatment records from this facility.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are treatment records from the North Shore Hospital or North Shore Medical Center which appears to be located in Florida.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


